Exhibit 10.15

First Amendment to the
Wisconsin Energy Corporation Directors' Deferred Compensation Plan
As Amended and Restated Effective May 1, 2004

        WHEREAS

, Wisconsin Energy Corporation (the "Company") previously amended and restated
the Wisconsin Energy Corporation Executive Deferred Compensation Plan as of May
1, 2004 (the "Plan");

        WHEREAS,

Section 8.2 of the Plan permits the Company to amend the Plan by action of its
Board of Directors or Compensation Committee of its Board of Directors; and



        WHEREAS,

the Company desires to amend the Plan to (1) provide that amounts credited and
vested under the Plan as of December 31, 2004 are grandfathered, within the
meaning of, and as determined under, regulations issued by the Department of the
Treasury under Internal Revenue Code (the "Code") Section 409A, (2) provide that
no new non-employees directors will participate in the Plan effective as of
January 1, 2005, and (3) rename the Plan the "Legacy Wisconsin Energy
Corporation Directors' Deferred Compensation Plan."



        NOW, THEREFORE,

the Plan is amended, effective as of January 1, 2005, in the following respects:



The introductory section entitled "Purpose" is amended by adding a new paragraph
at the end thereto to read as follows:

"Except as provided in the next sentence, any amounts that are earned, deferred
and vested under the Plan as of December 31, 2004 are 'grandfathered' (within
the meaning of, and as determined in accordance with, Code Section 409A and the
Treasury Regulations thereunder). Therefore, such grandfathered amounts are not
subject to Code Section 409A and shall continue to be governed by the terms set
forth herein. Effective as of January 1, 2005, the Company renamed the Plan the
Legacy Wisconsin Energy Corporation Directors' Deferred Compensation Plan. The
Company also established the Wisconsin Energy Corporation Directors' Deferred
Compensation Plan (the 'DDCP') as a new nonqualified deferred compensation plan
and as a replacement plan for the portion of the Plan that maintained account
balances during the Code Section 409A transition period from January 1, 2005
through December 31, 2008 and that are subject to provisions of Code
Section 409A. As a result, no new non-employee directors shall participate in
the Plan effective as of January 1, 2005, but shall begin participation in the
DDCP if otherwise eligible pursuant to the terms of the DDCP."

Section 1.15 is amended by adding the following sentence at the end thereto to
read as follows:

"Notwithstanding anything in the Plan to the contrary, effective as of January
1, 2005, no new directors shall be eligible to participate in the Plan."

Section 1.21 is amended in its entirety to read as follows:

"'Plan' shall mean the Legacy Wisconsin Energy Corporation Directors' Deferred
Compensation Plan."